Citation Nr: 1411065	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD) and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for entitlement to service connection for a respiratory disability.  

The RO previously denied the Veteran's claim to reopen entitlement to service connection for a respiratory disability in January 2009.  The Veteran filed a request for reconsideration of the January 2009 rating decision, and in the June 2009 rating decision that is the subject of the current appeal, the RO continued its prior denial to reopen the claim, finding no new and material evidence submitted.  The RO also previously denied the Veteran's claim in July 2007.  As will be further discussed below, the Veteran submitted new and material evidence with regard to the claim after the issuance of the July 2007 rating decision, but prior to the expiration of the appeal period.  The claim thus remained in pending status, and the July 2007 decision did not become final.  See 38 C.F.R. § 3.156 (2013).  

A hearing was held on March 22, 2012, by means of video conferencing equipment with the appellant in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.   

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for a respiratory disability; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

2.  Evidence associated with the claims file since the October 2005 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a respiratory disability.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, in which the RO denied the Veteran's claim for entitlement to service connection for a respiratory disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  As evidence pertinent to the claim for service connection for a respiratory disability received since the RO's October 2005 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim, the Board concludes that these duties do not preclude the Board from adjudicating this claim, because the Board is taking favorable action by reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because this decision poses no risk of prejudice to the Veteran.

II.  New and Material Evidence

In October 2005, the RO denied the Veteran's claim for entitlement to service connection for a respiratory disability.  The Veteran was informed of the decision, and did not submit a notice of disagreement or new and material evidence within the appeal period.  The RO's October 2005 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The evidence of record for the October 2005 rating decision consisted of service personnel records, service treatment records, private treatment records, a medical statement from the Veteran's treating physician at the Denver VA Medical Center (VAMC), and a VA examination report.  The basis for the RO's October 2005 denial on the merits was that the evidence did not link the Veteran's respiratory disorder with service. 
 
Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  In a July 2007 rating decision, the RO denied the Veteran's claim to reopen entitlement to service connection for a respiratory disability, but, as discussed below, the Veteran submitted new and material evidence within the appellate period.  Therefore, the July 2007 decision remains pending and is not final.  See 38 C.F.R. § 3.156.  Here, the last final denial of the claim is the RO's October 2005 rating decision.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).   

In May 2008, the VA received a letter from the Veteran's treating physician at the VA Outpatient Clinic at Fitzsimons.  She stated that the Veteran has severe COPD and that she "believe[d] that his current breathing problems are in part related to exposure to toxic chemicals while in the military."  The prior evidence before the RO did not include a medical opinion positively connecting the Veteran's respiratory disability with his military service.  Therefore, this evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically the existence of a nexus between the Veteran's military service respiratory disability.  Therefore it is new and material, and reopening the claim for service connection for a respiratory disability is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a respiratory disability is reopened.


REMAND

Reasons for Remand:  To obtain a supplemental medical opinion and to procure updated VA treatment records.

The Veteran was afforded a VA examination for his respiratory disorders in October 2010.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the October 2010 opinion inadequate for adjudicatory purposes because while the VA examiner provided an etiological opinion and well-reasoned rationale with regard to the Veteran's COPD, no etiological opinion was provided regarding the Veteran's asthma.  At the August 2005 VA examination, the Veteran reported that he was first diagnosed with asthma at the age of 19, prior to entering military service, and stated that he feels his asthma was aggravated by service.  VA treatment records from November 2011 also indicate renewal of medication for the treatment of asthma, indicating an ongoing disability.  On remand, a supplemental opinion must be provided regarding the nature and etiology of the Veteran's asthma.

Finally, the Board acknowledges that the record contains statements from the Veteran's treating physician at the VA Outpatient Clinic in Aurora, ranging from April 2008 to May 2011, that state her belief that the Veteran's severe respiratory problems are at least in part related to exposure to toxic chemicals while on active duty in the army.  The Board, however, finds that this opinion is an inadequate basis on which to establish a nexus between the Veteran's current respiratory disabilities and service because the VA physician's statements are merely conclusory, and do not contain a rationale or explanation for her conclusion.  Because the majority of the probative weight of an opinion stems from its reasoning, the Board finds the probative value of these opinions to be limited.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the United States Court of Appeals for Veterans Claims (Court) decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).   

Thus, a supplemental medical opinion is needed regarding the etiology of the Veteran's asthma.

Additionally, because the case is being remanded, and the most recent VA treatment record in the claims file is from December 2011, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from December 2011 to the present from the Denver VAMC and Aurora CBOC.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's VA claims file to the VA examiner who conducted the October 2010 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's asthma.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion regarding whether it is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's asthma: 1) arose during service; 2) was aggravated by his military service; or 3) is otherwise related to his active military service, including his duties changing filters on gas masks used during training.

In responding to this question, the examiner must note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.	

The examiner should note that the Veteran has reported that he was diagnosed with asthma at the age of 19 (prior to entering service), and that he used over-the-counter medications during service.

The examiner's attention is also directed toward the Veteran's testimony at the March 22, 2012 Board hearing that his positive responses noted on the January 1975 service dental questionnaire (indicating allergies to dust/grasses/foods,  that he had hay fever or asthma, had ever fainted, and had shortness of breath/swelling of ankles/palpitations of heart) were due to his lack of knowledge as to what was causing his shortness of breath.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


